                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

STEVEN W. HENSLEY, SR.,                     : Case No. 3:18-cv-223
                                            :
        Plaintiff,                          : District Judge Thomas M. Rose
                                            : Magistrate Judge Sharon L. Ovington
vs.                                         :
                                            :
COMMISSIONER OF THE SOCIAL                  :
SECURITY ADMINISTRATION,                    :
                                            :
        Defendant.                          :


                                DECISION AND ENTRY


This case is before the Court on the parties’ Joint Stipulation for an Award of Attorney

Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Doc. #12).

Specifically, the parties stipulate to an award to Plaintiff of attorney fees in the amount of

$2,920.00 in full satisfaction and settlement of any and all claims Plaintiff may have

under the EAJA in the above case. The award of attorney fees will satisfy all of

Plaintiff’s claims for fees, costs, and expenses under 28 U.S.C. § 2412 in this case. Any

fees paid belong to Plaintiff, and not his attorney, and can be offset to satisfy pre-existing

debt that Plaintiff owes the United States under Astrue v. Ratliff, 560 U.S. 586 (2010).

       After the court enters this award, if counsel for the parties can verify that Plaintiff

owes no pre-existing debt subject to offset, the Defendant agrees to direct that the award

be made payable to Plaintiff’s attorney pursuant to an EAJA assignment duly signed by

Plaintiff and counsel.
                      IT IS THEREFORE ORDERED THAT:

      1.    The Parties’ Joint Stipulation for an Award of Attorney Fees
            under the Equal Access to Justice Act (Doc. #12) is accepted
            and the Commissioner shall pay Plaintiff=s attorney fees, costs,
            and expenses in the total amount of $2,920.00;

      2.    Counsel for the parties shall verify, within thirty days of this
            Decision and Entry, whether or not Plaintiff owes a pre-
            existing debt to the United States subject to offset. If no such
            pre-existing debt exists, Defendant shall pay the EAJA award
            directly to Plaintiff=s counsel pursuant to the EAJA assignment
            signed by Plaintiff and counsel; and

      3.    The case remains terminated on the docket of this Court.

      IT IS SO ORDERED.

Date: March 7, 2019                            *s/Thomas M. Rose
                                               Thomas M. Rose
                                               United States District Judge




                                           2
